Case 2:13-cv-04989-WJM-MF Document 201 Filed 10/22/19 Page 1 of 1 PageID: 4933



      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY
                       MINUTES OF PROCEEDINGS


 JUDGE WILLIAM J. MARTINI                            DATE: 10/22/19
 Court Reporter:
 Court Clerk: Gail Hansen
 Other:
 TITLE OF CASE:                                      2:13-cv-4989
 Bobbie James, et al
 v. Global Tel*Link Corporation, et al
 Appearances:
 Justin Waldor, Lindsay Taylor, James Plaistead, Counsel for
 Plaintiffs
 Aaron Van Nostrand, Philip Sellinger, Derek Hoe, Counsel for
 Defendants


 NATURE OF PROCEEDINGS: STATUS CONFERENCE




                                     Gail A. Hansen, Deputy
 Time Commenced: 11:00 a.m.
 Time Concluded: 11:40 a.m.
 Total Time: 40 minutes
